                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


     FOODONICS INTERNATIONAL, INC., )
     a Florida corporation,
                                       )
             Plaintiff,
                                       )
     v.                                                 Case No. 3:17-cv-1054-J-32 JRK
                                       )
     DINA KLEMPF SROCHI, as Trustee
     of the LAURA JEAN KLEMPF          )
     REVOCABLE TRUST, a Georgia trust,
                                       )
             Defendant.
                                       )

     DINA KLEMPF SROCHI, as Trustee              )
     of the LAURA JEAN KLEMPF
     REVOCABLE TRUST, a Florida trust,           )
     and DENNIS L. BLACKBURN, as
     Assistant Trustee of the JEAN KLEMPF           )
     TRUST,
                                                 )
            Counterclaim Plaintiffs,
     v.
                                      )
     FOODONICS INTERNATIONAL, INC.,
     a Florida corporation, and KEVIN )
     JACQUES KLEMPF,

            Counterclaim Defendants.            )

           NON-PARTIES CAL-MAINE FOODS, INC. and DOLPH BAKER's
           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 3.01(g)

       NOTICE is given that Edward R. Shohat, local counsel for Non-parties Cal-Maine Foods,

Inc. and Dolph Baker, in compliance with this Court's Order [DE 133], has conferred with

opposing counsel to resolve the issues raised by the Non-parties Motion to Appeal Pro Hac Vice,
Consent to Designation, and Request to Electronically Receive Notices of Electronic Filing [DE

112], (the "Motion").

       Counsel for Plaintiff/Counterclaim Defendants, respond they have no objection to the

granting of the Motion. Counsel for the Defendant/Counterclaim Plaintiffs, respond they consent

to the granting of the Motion.

                                             Respectfully submitted,

                                             /s/Edward R. Shohat
                                             EDWARD R. SHOHAT
                                             Jones Walker LLP
                                             201 S. Biscayne Boulevard, Suite 2600
                                             Miami, Florida 33131
                                             Telephone: (305) 679-5700
                                             Facsimile: (305) 679-5710
                                             Florida Bar No. 152634
                                             eshohat@joneswalker.corn

                                             Attorney for Non-parties
                                             Cal-Maine Foods, Inc. and Dolph Baker


                                 CERTIFICATE OF SERVICE


       I hereby certify and declare under penalty of perjury that on July 3, 2019, I electronically

filed the foregoing document using the CM/ECF system which will send notification of such filing

to all counsel of record registered in the CM/ECF system.


                                                     /s/Edward R. Shohat
                                                     Edward R. Shohat, Esq.




                                                2
